Brooke, J.
(after stating the facts). It is the first contention of appealing defendant, Neele Davis Brevoort, that she has title to the property in question through adverse possession of herself and her grantor. This contention is based upon the theory that the fence built in 1898 was built by agreement between the then owners of the adjoining parcels. In support of this contention the following authorities are cited from this State: Bower v. Earl, 18 Mich. 367; Bennett v. Robinson, 27 Mich. 26; and McCall v. Wells, 55 Mich. 171. It seems to us a sufficient answer to this claim may be found in the fact that Judge Brevoort did not deed the northerly 300 feet to his wife, the defendant Mrs. Neele Brevoort, until September 15, 1908, and that he had occupied the southerly 600 feet for at least eight years under the verbal authority from Mr. Babcock and had himself released it to Sherman by a description which clearly recognized the rights of the plaintiffs’ grantors in the whole of the lands described in the deed from Brevoort to Demme. A careful examination of the testimony of Judge Brevoort convinces us that he never had any intention of tak*436ing possession of any property which he had sold to Demme or of holding adversely to Demme and in contravention of his own covenants. He very probably believed that the fence built by Hinsdale was located upon the true line and this error seems to have been common among those interested in both parcels. It is, we think, quite clear from this record that, at the time the fence was built, there was. no agreement between Hinsdale, the then owner under contract of the northerly 300 feet, and the owners of the southerly 600 feet. Moreover, there never was a controversy between the owners of the northerly 300 feet and the owners of the southerly 600 feet as to the true line. We have frequently held that title to lands may not rest in parol and that where a division of lands is effected as. a settlement of a disputed boundary,—
“There must be, not only an express agreement, and monuments erected, which have been acquiesced in, but there must have been a doubt or controversy as to the true line; otherwise the case comes within the prohibition of the statute.” Olin v. Henderson, 120 Mich. 149, 158.
See, also, DeLong v. Baldwin, 111 Mich. 466; Turner v. Angus, 145 Mich. 679; Sheldon v. Railroad Co., 161 Mich. 503; Parsons v. Bills, 163 Mich. 415; Lake Shore, etc., R. Co. v. Sterling, 189 Mich. 366. From these authorities it is apparent that where there is no dispute between the parties as to the true line and no agreement between them as to the location of the fence separating their several holdings, the party advantaged by the erroneous location of the dividing line may not profit by the mistake.
We find the description in the deed from Brevoort to Demme to be entirely free from ambiguity. The words, “600 feet in width” mean 600 feet at right angles. As defined in Webster’s dictionary the word “width” is a “certain measure between the sides meas*437uring in a direction at right angles to that of length.” Where there is no ambiguity in an instrument parol evidence is inadmissible to explain or vary its meaning. Longe v. Kinney, 171 Mich. 812, and cases cited.
It is unnecessary further to notice claims of the appellant as the above conclusions are controlling of the issue presented.
The judgment is affirmed.
Bird, C. J., and Moore, Steers, Fellows, Stone, and Kuhn, JJ., concurred.
The late Justice Ostrander took no part in this decision.